Citation Nr: 1222510	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for erectile dysfunction.

2.  Entitlement to an effective date prior to April 27, 2007 for a grant of service connection for prostate cancer and type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1980 and from April 1980 through January 1988.  The period from April 1980 through January 1988 is considered dishonorable for the purposes of VA benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

There are no records in Virtual VA that pertain to these issues.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran has not had penile deformity.  He has been awarded special monthly compensation (SMC) for the loss of use of a creative organ.

2.  The Veteran's claim of entitlement to service connection for prostate cancer and type II diabetes mellitus was received by VA on April 27, 2007.  There was no earlier claim for service connection for either disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).

2.  The criteria for an effective date prior to April 27, 2007 for entitlement to service connection for prostate cancer and type II diabetes mellitus have not been met.      38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was provided with a VCAA notification letter in August 2007.  It contained all of the notice required by Pelegrini and Dingess, and was issued prior to the initial adjudication of the Veteran's claim.  The Board finds that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded a VA examination of his residuals of prostate cancer, including erectile dysfunction.  All identified records that are available have been obtained, and the Veteran was provided with the opportunity for a hearing.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been met.

Regarding the Veteran's claim for an earlier effective date, although the Veteran was not provided with specific VCAA notice, he was generally informed how effective dates are assigned in August 2007.  With regard to the duties to notify and assist, VA is not required to provide assistance to a claimant if, as in this case, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A.  The Veteran's claim of an earlier effective date cannot be granted as a matter of law.  Therefore, no further duty to notify and assist is required by VA regarding this claim.

Increased Evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.        38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.    38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On November 2007 VA examination, the Veteran reported problems with erectile dysfunction, which he attributed to his prostate cancer.  On genitourinary examination, the Veteran's genitals were normal.  The Veteran was diagnosed with erectile dysfunction secondary to radiation treatment for prostate cancer.

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity on the November 2007 examination, there is no other medical evidence of penile deformity, and the Veteran has not even alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria. 

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As set forth above, erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  Therefore, the Board concludes that the manifestation of the disability, erectile dysfunction, is specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.       38 C.F.R. § 3.1 (2011). 

Here, VA received the Veteran's claim of entitlement to service connection for prostate cancer and type II diabetes mellitus on April 27, 2007.  The Veteran argues that since his prostate cancer and type II diabetes mellitus were both diagnosed earlier than April 2007, he is entitled to an effective date prior to the date of his claim.  Although the record reflects that the Veteran's prostate cancer and type II diabetes mellitus were diagnosed in 2004, his claim of entitlement to service connection for prostate cancer and type II diabetes mellitus was not received until April 27, 2007.  Being the later of the two dates, April 27, 2007 is the effective date for his claim.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran has not argued that he submitted a formal or informal claim of entitlement to service connection at any time prior to April 27, 2007.  There is no evidence of such earlier claim.  Thus the provisions of 38 C.F.R. § 3.816 are not for application.

In light of the foregoing, the Veteran's claim of entitlement to an effective date prior to April 27, 2007, for the grant of service connection for prostate cancer and type II diabetes mellitus is not warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial, compensable rating for erectile dysfunction is denied.

Entitlement to an effective date prior to April 27, 2007, for a grant of service connection for prostate cancer and type II diabetes mellitus, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


